Title: [Diary entry: 1 June 1788]
From: Washington, George
To: 

Sunday. June 1st. About Sun rise, we set out for the Great Falls, where having met Mr. Smith (the assistent Manager who resides at the works at the Seneca falls) we examined the Canal, banks and other operations at this place and were pleased to find them in such forwardness and so well executed. The upper part of the Canal, however, still requires to be widened—Stones &ca. removed out of it and the lower side banked. From hence we proceeded by a Small cut, & wall About a mile higher up the River to the Seneca falls, where much digging & blowing had been performed for the purpose of conducting the Navigation through one of the Swashes on the Virginia side and a good deal of Substantial Wall erected but the whole being in a rude & unfinished state no judgment could be formed of the time necessary to execute it; but Mr. Smith supposes 20 hands will be able to accomplish it this Summer as a like number wd. do that at the Great falls above the Lock Seats. At this place we breakfasted, and in Company with Mr. Smith continued our journey. Dined at Leesburgh & lodged at Mr. Jno. Houghs.